Order of dis*530position, Family Court, New York County (Ruth Zuckerman, J.), entered January 13, 1994, which adjudicated respondent a juvenile delinquent following a fact-finding determination that she had committed acts which, if committed by an adult, would constitute the crimes of assault in the second degree and criminal possession of a weapon in the fourth degree, and placed her with the Division for Youth for a period of up to 18 months in a limited secure facility, unanimously affirmed, without costs.
The testimony of the complainant and a witness that respondent struck the complainant several times in the face with a chain dog leash wrapped around her fist, resulting in bruising and pain for which the complainant sought medical treatment, and the inch and a half scar below the complainant’s eye of which the court took notice, established beyond a reasonable doubt that the complainant suffered a physical injury within the meaning of Penal Law § 10.00 (9) (see, People v McBroom, 160 AD2d 620, lv denied 76 NY2d 861) by means of a dangerous instrument. We agree with the Family Court that in view of respondent’s present need for close supervision and psychiatric treatment, placement in a limited secure facility for up to 18 months with no minimum period is the least restrictive available alternative disposition (see, Matter of Katherine W., 62 NY2d 947). We have considered respondent’s other arguments and find them to be without merit. Concur — Rosenberger, J. P., Rubin, Asch, Williams and Mazzarelli, JJ.